Citation Nr: 1736024	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of service connection for a left ankle disorder, to include as secondary to a service-connected right thigh disability.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected right thigh disability.

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected right thigh disability. 

4.  Entitlement to service connection for a left foot disorder, to include as secondary to a service-connected right thigh disability.

5.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected right thigh disability.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had service from September 1958 to February 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The issues of entitlement to service connection for left and right ankle disorders as well as left and right foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A March 2008 rating decision that denied service connection for a left ankle disorder was not appealed and the decision became final.

2.  The evidence received since March 2008 is new and material.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied entitlement to service connection for a left ankle disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria to reopen the service connection claim for a left ankle disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Veteran originally filed a claim for entitlement to service connection for a left ankle disorder in July 2007, which was denied in March 2008 on the basis that the evidence did not show that the left ankle disorder was related to service.  He did not submit a timely appeal and the decision became final.  This is the last final denial on any grounds.

Since the last final denial, documents have been associated with the claims file that discusses the possibility of a nexus for this disability.  This evidence includes the Veteran's April 2017 Board hearing testimony, a VA examination from May 2012, as well as multiple private physicians' statements.  

Specifically, a May 2014 private nexus opinion stated that the Veteran's bilateral ankle and foot arthritis was caused by his service-connected right thigh disability.  In addition, a VA physician's opinion from December 2016 also found that the Veteran's advanced bilateral ankle disorder was related to his service-connected right thigh disability.  This physician explained that the Veteran's right thigh surgery in 1959 caused him to walk unevenly thereafter and he "had to distribute his weight unevenly."  The physician stated that this condition "lasted for many years until the ankle deterioration worsened to the condition it is now."  

These documents had not previously been associated with the file.  As these documents represent evidence not previously submitted to the AOJ and relates to an unestablished fact necessary to substantiate the claim, the additional evidence is new and material to reopen the claim of service connection for a left ankle disorder.  Therefore, the claim will be reopened.

Finally, VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that the Board is reopening the claim of service connection for a left ankle disorder, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence has been received to reopen the claim of service connection for a left ankle disorder.


REMAND

Having reopened the claim for a left ankle disorder, additional evidence is needed to adjudicate the claim, as well as the claims for right ankle and left and right foot disorders.

Although the Veteran underwent an examination in May 2012, medical clarification is needed regarding whether there is a causal relationship between in-service right thigh lipoma removal and current diagnoses related to the bilateral ankles and feet.  

Accordingly, these issues are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the etiology of his ankle and foot disorders.  The examiner is asked to describe the nature of the in-service right thigh surgery and offer an opinion as to the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left and right ankle disorders (as documented in VA and private treatment records) are related to service, to include as due to an altered gait or other medical issues caused by the service-connected right thigh disability.

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left and right foot disorders (as documented in VA and private treatment records) are related to service, to include as due to an altered gait or other medical issues caused by the service-connected right thigh disability.

The Veteran contends that his foot and ankle disorders are primarily due to an altered gait caused by the service-connected right thigh disability.  As background to the current claims, his enlistment examination documented an 8-inch scar on the right thigh due to a "severe cut, result of hematonne operation."  He sought continued treatment for right thigh pain throughout service.  

In September 1959, he had surgery to excise the scar tissue on his right thigh.  During the procedure, a lipoma was discovered and removed.  He was diagnosed with a muscle hernia of the right posterior thigh.  He was found to be symptom-free for five days after his sutures were taken out in early October 1959 before he returned to sick call "almost on a daily basis" for similar complaints of right thigh pain.  Additional testing did not reveal any objective abnormalities.

For all opinions provided the examiner must provide a complete rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


